Citation Nr: 0003552	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  95-26 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased evaluation for a post-traumatic 
stress disorder (PTSD),  currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1969.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 RO rating decision, which reduced 
the rating for the veteran's PTSD from 50 percent to 30 
percent disabling.  The notice of disagreement (NOD) was 
received in June 1995.  A statement of the case (SOC) was 
issued in August 1995.  The veteran's substantive appeal was 
received in August 1995.  

A personal hearing was held before a hearing officer at the 
RO in June 1994.  In June 1997, a personal hearing was 
conducted before the undersigned at the Board in Washington, 
DC.  The veteran and his wife testified at both hearings.  

In July 1997, the Board reviewed the veteran's case and 
identified the issues as including: whether the June 1995 
reduction in the veteran's disability rating for PTSD to 30 
percent was proper; and entitlement to an increased rating 
for PTSD.  Recognizing that the criteria for rating 
psychiatric disorders had changed, the Board remanded the 
veteran's case for additional development to include 
scheduling the veteran for a new VA examination that would 
specifically address the presence or absence of symptoms 
identified under the new criteria for rating psychiatric 
disorders.
 
Following receipt of additional medical evidence, the RO, in 
an August 1999 rating decision, re-instated that veteran's 50 
percent disability rating for PTSD.  A supplemental statement 
of the case (SSOC) was also issued in August 1999, 
identifying the sole issue remaining before the Board as 
entitlement to an increased rating for PTSD. 

The Board notes that during the course of the appeal, the 
veteran raised the issue of service connection for alcoholism 
as secondary to his PTSD.  See the transcript of the 
veteran's June 1997 hearing.  As this issue was not addressed 
by the agency of original jurisdiction, it is referred to the 
RO for action deemed appropriate.

REMAND

As noted above, the issue of an increased evaluation for the 
veteran's service-connected PTSD was remanded by the Board 
for additional development in July 1997.  In remanding the 
case, the Board noted that the criteria for rating PTSD had 
changed during the course of the veteran's appeal, and, that 
the new rating criteria became effective November 7, 1996.  
The Board also pointed out that when regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to a decision on his 
claim under the criteria that are most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, the 1997 remand specifically directed that the 
veteran be afforded a new VA psychiatric examination, and 
that the examining physician be given copies of the new 
diagnostic criteria used in evaluating psychiatric disorders 
so that the medical findings could be reported in a manner 
consistent with the new rating criteria.  Additionally, the 
remand noted that the examiner must comment as to the 
presence or absence of each symptom and finding required 
under the new rating criteria for ratings from zero to 100 
percent, and, where present, comment on the frequency and/or 
severity of each symptom and finding.   

Although psychiatric examinations were performed in May 1998 
and again in May 1999, and some psychiatric findings were 
noted on each, the Board finds that the VA physician who 
performed both examinations never actually discussed the 
presence or absence of a large portion of the symptoms and 
findings required under the new rating criteria.  
Additionally, it does not appear that the examiner was ever 
given a copy of any of the new rating criteria as had been 
requested in the prior remand. 

As will be explained below, the Board finds that, 
unfortunately, a remand is once again in order to properly 
address the veteran's claim for an increased evaluation.  

The Court has held that where "the remand orders of the 
Board . . . are not complied with, the Board itself errs in 
failing to insure compliance."  Stegall v. West, 
11 Vet. App. 268 (1998).  Under the present circumstances, it 
will be necessary to remand the case again so that the 
severity of the disability due to the symptoms of the 
veteran's service-connected PTSD may be properly evaluated 
following review of the evidence in the claims file.  
 
Upon review of the May 1998 and May 1999 VA examination 
reports, the Board notes that while the examiner reported 
events indicating some impaired impulse control and 
difficulty adapting to stressful circumstances, he made no 
comment as to whether or not the veteran had many of the 
symptoms which would warrant a higher rating under the new 
criteria.  Specifically missing was any discussion of the 
presence or absence of:  suicidal ideation, obsessional 
rituals that interfere with routine activities, 
illogical/obscure speech, panic attacks, depression, and 
spatial disorientation.  Moreover, while the examiner used 
language from the old rating criteria to conclude, in May 
1998, that the veteran's psychiatric problems led to 
"considerable impairment", he did not discuss the frequency 
or the severity of the symptoms using criteria found in the 
new provisions for rating psychiatric disorders.  Without 
findings regarding the current presence or absence of the 
symptoms identified in both the new and the old criteria, 
comments identifying their frequency and severity, and an 
opinion as to the extent of the resulting disability, the 
Board is unable to properly address the veteran's claim for 
an increased rating for his PTSD.  During his new evaluation, 
the veteran should be afforded all tests and procedures 
necessary to evaluate his service-connected PTSD under both 
the new and the old rating provisions.   

In addition to the above, the Board notes that the veteran 
has other, non-service-connected disorders which may 
complicate discussion of the disability due to his PTSD.  To 
the extent possible, the examiner should attempt to 
differentiate between the findings related to the veteran's 
service-connected PTSD and those due to his nonservice-
connected schizophrenia and alcoholism.  

The Board is mindful of the protracted period of time that 
this case has been in appellate status thus far, and regrets 
the further delay in adjudication of this issue on appeal by 
this remand, but advises the veteran that this action is to 
ensure that his right to appellate due process is protected.  
Because the most recent examinations failed to provide 
information necessary to rate the veteran's PTSD, as was 
requested in the 1997 remand order, further development of 
the medical evidence is warranted.

A review of the file also indicates that relevant clinical 
evidence may be available that is not in the claims folder.  
Noted in this regard is the lack of any clinical records of 
treatment for psychiatric problems since January 1999.  
Accordingly, the RO should aid the veteran in obtaining any 
records of ongoing treatment.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate action 
to contact the veteran and request the 
names, addresses, and approximate dates 
of treatment of all health care providers 
(VA and non-VA) who have treated him for 
his PTSD since January 1999.  After 
obtaining any necessary authorizations, 
the health care providers the veteran 
identifies should be contacted and asked 
to submit copies of all medical records 
documenting their treatment, which are 
not already in the claims folder.  All 
records obtained should be associated 
with the claims folder. 

2.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination to determine the current 
nature and severity of his service-
connected PTSD.  Any necessary special 
studies should be performed.  The claims 
folder must be made available to and 
reviewed by the examining physician and 
the physician should be given a copy of 
both the new and the old criteria for 
rating psychiatric disorders.  The 
examiner's report should fully set forth 
all current complaints and pertinent 
clinical findings, and should describe in 
detail the presence or absence of 
symptoms identified in both the new and 
old rating criteria.  The examiner should 
also be asked to comment on the frequency 
and severity of any symptoms found to be 
due to the service-connected PTSD, as 
well as the extent of any disability due 
to that disorder.  The examining 
physicians should be specifically 
requested to differentiate, where 
possible, the manifestations of his 
service-connected PTSD, from those that 
are the result of any other disorders.  
All opinions expressed should be 
supported by reference to pertinent 
evidence.

3.  Again, because the examination is to 
be conducted for compensation rather than 
for treatment purposes, the physicians 
should be advised to address the 
impairment, if any, due to PTSD in 
correlation with both the new and the old 
criteria set forth in the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 
(both 1996 and 1999).  The RO should make 
sure that the physician is given a copy 
of both rating criteria and a copy of 
this Remand.  

4.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full, to the 
extent possible.  If any of the requested 
development cannot be completed, 
documentation of efforts to complete the 
action and the reasons for the failure 
therefor should be made a part of the 
record. 

5.  Following completion of the above, 
the RO should readjudicate the veteran's 
claim for an increased rating  for his 
PTSD.  If action taken remains adverse to 
the veteran, he and his representative 
should be furnished a SSOC that discusses 
the reasons for that action and they 
should be given an opportunity to reply 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he and his representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
The purposes of this remand are to develop the record, 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	William Harryman
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




